Exhibit 10.1

 

[Global Letterhead]

 

 

Effective as of January 1, 2011

 

 

Mark Cosenza, Chief Financial Officer

Alliance Energy LLC

404 Wyman Street, Suite 425

Waltham, MA  02451

 

Re:      2011 Shared Services Fee Structure with Global Companies LLC

 

Dear Mark:

 

The herein letter agreement shall reflect the agreement between Alliance Energy
LLC (“Alliance”) and Global Companies LLC (“Global”) with respect to shared
services for the calendar year 2011.

 

Reference is made to that certain Amended and Restated Services Agreement by and
between Alliance and Global dated as of the 4th day of October, 2005, a copy of
which is attached hereto and incorporated herein by reference as Exhibit A (the
“Shared Services Agreement”).  To the extent that there is a conflict between
the terms of the herein letter agreement and said Shared Services Agreement, the
terms and provisions of this letter agreement shall govern.

 

In consideration of the following services to be provided by Global to Alliance
during the 2011 calendar, Alliance agrees to pay Global those corresponding
amounts hereinafter set forth:

 

1.                                  Information Technology Infrastructure: 
$112,000.00 billed in equal monthly installments of $9,333.33.

 

2.                                  Production support, routine IT maintenance
and approved projects support shall be provided by Global through two
(2) full-time dedicated employees.  All salaries and benefits for said two
individuals shall be reimbursed to Global by Alliance.  From time to time
thereafter, Alliance and Global agree to review the need to maintain said two
(2) full-time dedicated employees for the exclusive benefit of Alliance and
adjust the fees and services accordingly.

 

3.                                  Attached as Exhibit B is 2011 proposed work
to be performed for the benefit of Alliance, subject to change as may be
mutually agreed by the parties.  A change in projects and/or the expansion of
Alliance’s operations shall warrant a reassessment of costs and benefits being
provided.  All “new” projects for which IT support from Global is sought to be
provided shall require the approval of Alliance and Global.

 

--------------------------------------------------------------------------------


 

4.                                  To the extent that Alliance and Global
reasonably determine that two full-time dedicated employees are inadequate to
provide the resources and services that were otherwise necessary considering
Alliance’s needs as of January 1, 2011, additional support services shall be
provided at the rate of $100.00 per hour.

 

5.                                  To the extent that Global cannot provide
additional in-house resources at the rate of $100.00 per hour to effectively
provide a request by Alliance for an expansion of the IT services, Global may
seek such additional support services from a third-party vendor, which costs, in
all instances, shall be borne by Alliance (upon presentation of documentation
evidencing such costs and subject to Alliance’s approval, not to be unreasonably
withheld).

 

6.                                  In addition to those IT services described
in the immediately preceding paragraphs, Global shall provide limited legal
support services in consideration of $60,000 per annum, payable in equal monthly
installments.

 

7.                                  In addition to those IT and legal services
described above, Global may provide from time to time limited accounting,
finance, tax and human resources support in consideration of $15,000.00 per
annum, payable in equal monthly installments.

 

8.                                  From time to time, Global may request that
Alliance provide Global support services, which support services, to the extent
personnel is available, shall be provided at the rate of $100.00 per hour.

 

9.                                  Except as modified by the terms of the
herein letter agreement, the Shared Services Agreement shall remain in full
force and effect.

 

10.                          Absent the occurrence of material changes in the
actual services being provided, or personnel providing same, the shared services
fees for 2011 shall remain in full force and effect for the 2011 calendar year.

 

Witness our hands and seals this 9th day of March, 2011.

 

ALLIANCE ENERGY LLC

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

By:

/s/ Mark Cosenza

 

By:

/s/ Charles Rudinsky

 

Mark Cosenza

 

 

Charles Rudinsky

 

Its Chief Financial Officer

 

 

Its Chief Accounting Officer

 

--------------------------------------------------------------------------------